Title: From Thomas Jefferson to the Governor of Virginia, 28 September 1785
From: Jefferson, Thomas
To: Henry, Patrick



Sir
Paris Sep. 28. 1785.

The house of LaVal & Wilfelsheim have lately protested Mr. Morris’s bills. I should not venture to say they have stopped paiment altogether; but it is something so like that that those who have bills on them may count on their being protested. They stopped their paiments on Saturday last. Their creditors are endeavoring to boulster up LaVal, but I doubt whether American demands will receive the benefit of this. As I find by a letter from the honourable Mr. Beverley Randolph that you rely for the arms ordered here on bills of Mr. Morris and these may probably be drawn on this house, and as it may also have happened that you have taken bills of Alexander on them, I thought it my duty to give you the earliest notice possible of this, by sending copies of this letter to the several seaports to be forwarded to you. The arms will be got so much better for ready money, and can be prepared in so short a time that we think it best not to call for them but with the money in hand.
I have the honour to be with due respect your Excellency’s most obedt. humble servt.,

Th: Jefferson


P.S. Mr. Barclay leaves France in a few days.

